United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-10259
                          Summary Calendar


UYI KING OSAYANDE,

                           Petitioner-Appellant,

versus

JOHN ASHCROFT, U. S. ATTORNEY GENERAL; BUREAU OF IMMIGRATION
AND CUSTOMS ENFORCEMENT; COLIN L. POWELL, SECRETARY,
DEPARTMENT OF STATE,

                           Respondents-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 1:03-CV-229
                       --------------------

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Uyi King Osayande, federal prisoner # 26653-077 and a

Nigerian native, was convicted of conspiracy to possess heroin

with intent to distribute and possession of heroin with intent to

distribute.    He was sentenced to concurrent 136-month prison

terms.   Because he was incarcerated, he was unable to submit new

fingerprints required for the processing of his naturalization

application.    He filed a petition under 28 U.S.C. § 2241 seeking

to have the district court declare him a United States national

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10259
                                -2-

and seeking to have his drug related convictions overturned.    The

district court dismissed his petition as an unauthorized 28

U.S.C. § 2255 motion, and Osayande appealed.

     On appeal, Osayande offers no argument to challenge the

district court’s finding that he had failed to establish that 28

U.S.C. § 2255 did not provide an adequate or effective remedy for

his constitutional claims against his convictions.    By failing to

challenge the district court’s determination that his 28 U.S.C.

§ 2241 petition, to the extent it challenged his drug

convictions, was an unauthorized successive 28 U.S.C. § 2255

motion, Osayande has waived review of that issue.     See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     Osayande argues that, if the Immigration and Naturalization

Service (“INS”) had not unduly delayed the processing of his

naturalization application, the INS would have used his original

fingerprint, would not have uncovered his drug convictions, and

would have approved his naturalization application.    We will not

consider this argument as it was not raised in the district

court.   See Whitehead v. Johnson, 157 F.3d 384, 387-88 (5th Cir.

1998).

     Finally, Osayande argues that the district court erred in

failing to conduct an evidentiary hearing on his claim that he is

a United States national and that he is therefore ineligible for

deportation.   The district court did not so err since it had no

jurisdiction to declare Osayande to be a United States citizen or
                            No. 04-10259
                                 -3-

national.   See 8 U.S.C. § 1421(a); Lawrence v. Lensing, 42 F.3d

255, 259 (5th Cir. 1994).

     AFFIRMED.